Title: John Adams to Abigail Adams, 8 August 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia August 8. 1777
     
     I have concluded to run the Risque of sending Turner Home. It will save me the Expence of his Board and Horse.
     The Moment he arrives, I hope you will send his Horse to Boston to be sold at Vendue. If he rides the Horse let him be sold immediately. If he rides the Mare, you may keep her if you chuse to do so and sell the old Horse, provided the Mare will go in a Carriage which must be tried, because I dont know that she ever was in one.
     We have heard nothing from the Enemys Fleet, since they left the Capes of Delaware. They may intend for Philadelphia yet, which makes me a little irresolute about sending away my Man and Horse without which I should be puzzled to get away from this Place, if it should be invaded. I believe I shall delay his Journey for a few days. Perhaps We shall hear more within that Time.
     This day compleats Seven Months, since I left all that I delight in. When shall I return? Not untill the Year is out, provided I can keep myself tolerably well.
     Our Accounts from the Northward are still gloomy. Gates is gone, and I hope will restore some degree of Spirits and Confidence there. Burgoigne is laying himself open to destruction, in that Quarter, every day. It is strange that no Check is given him.
     These vile Panicks, that seize People and Soldiers too, are very difficult to get over.—But at last they turn to Vigour, Fury and Desperation, as they did in the Jerseys. I suppose a few Tories in New York, in the Grants and in Berkshire and Hampshire will join Burgoigne, but they will soon repent their rash Folly, and be sick of their Masters. For indeed they will find that neither Burgoigne nor Howe, nor their Master are kind Masters.
     The longer We live, the more clearly We see, that nothing will serve our Purpose, but discipline and Experience. Discipline—Discipline, is wanting and must be introduced. The Affair of Ti. will introduce it. The Public calls for Justice, and will have it. This Demand does Honour to the People and is a sure Omen of future Success and Prosperity.
    